EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qing Ye on 6/3/2022.

The application has been amended as follows: 
15. (Currently amended) The magnetically controlled digestive tract liquid collection system of claim 11, further comprising a position detection unit is an external sensing unit for placement within sensing distance to the ileocecal valve of the human body 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art Sitti (US 20130303847) teaches a swallowable device whose shape can be changed and subjected to a rolling motion through the use of a magnetic field to deliver drug to a patient. Further Gong (CN 201719267) teaches the use of a swallowable device that can change shape to absorb material at a targeted point in a patient; where the sampling portion can be driven by an electromagnet or a piston.
The closest prior art does not teach or suggest a capsule containing an absorption medium and comprising an inner shell, an outer shell, a first magnetic cylinder, a second magnetic cylinder and an absorption medium, wherein the outer shell is larger than the inner shell, and the outer shell and the inner shell are matched with each other and are rotationally sealed; and where the first magnetic cylinder and the second magnetic cylinder are radially polarized, and the first magnetic cylinder and the second magnetic cylinder are set to an angle of > 00 and < 900 between the N-S directions of two poles of the two magnetic cylinders; the absorption medium is located between the first magnetic cylinder and the second magnetic cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791